Dissenting Opinion by
Van der Voort, J.:
I disagree with our Court’s decision to vacate the Order of the lower court and to dismiss the action.
Since the mother of the minor child Scott was (and presumably still is) a resident of New Jersey, and since the mother had been awarded custody of the child (in a New Jersey proceeding held on November 30, 1971), the lead opinion would find that the child was both a resident and a domiciliary of New Jersey, and therefore would find that Pennsylvania lacks jurisdiction. The lead *351opinion cites Swigart v. Swigart, 193 Pa. Superior Ct. 174, 163 A.2d 716 (1960) and Commonwealth ex rel. Camp v. Camp, 150 Pa. Superior Ct. 649, 29 A.2d 363 (1942) as authority for its position that “the child of divorced parents assumes the residence and domicile of the parent who is awarded custody.” I believe that this is a misinterpretation of the law. Neither Swigart nor Camp holds, or even states as dictum, that the child of divorced parents assumes the residence of the parent who has been awarded custody. I believe that the correct rule of law is that jurisdiction follows either the domicile of the child or the residence of the child, and that the child of divorced parents acquires the domicile, but not necessarily the residence, of the parent who has been awarded custody. Irizarry Appeal, 195 Pa. Superior Ct. 104, 108, 169 A.2d 307 (1961), cert. denied 368 U.S. 928 (1961) ; Swigart, supra; Camp, supra. Residence of a child in this state gives our courts jurisdiction, Commonwealth ex rel. Graham v. Graham, 367 Pa. 553, 80 A.2d 829 (1951), and since our Supreme Court has defined “residence” as “a tarrying place for some specific purpose of business or pleasure,”1 Lesker Case, 377 Pa. 411, 418, 105 A.2d 376, 380 (1954), I believe that the child Scott *352in this case was a resident of Pennsylvania for purposes of habeas corpus jurisdiction. Since I believe that Scott was residing in Pennsylvania even though he was only here on a short vacation, I would find that the lower court has jurisdiction to hear the case.
I differ from the lead opinion’s position in one further respect: I do not believe that the fact that the petition for habeas corpus relief was filed before the child was actually present in Pennsylvania requires us to find that the lower court improperly exercised jurisdiction. The boy Scott was supposed to begin one of his periodic visits with the father on Friday, July 20, 1973, but appellant, the boy’s mother, called to say that the visit would be delayed so that Scott could go on a picnic that weekend. Although the habeas corpus petition (which stated: “[t]he child is presently residing with Petitioner”) was filed by Mr. Blank’s attorney on Friday, July 20, 1973, and Scott did not actually enter Pennsylvania until Sunday, July 22, 1973, the petition was not presented to the lower court judge, and was not signed by that judge, until Monday, July 23, 1973. Furthermore, the child was present in Pennsylvania at the time service of process was effected on the mother in New Jersey, and at the time the hearings were held. The important point for us to consider is that the lower court received the authority to hear the case the moment the child entered Pennsylvania, but that this power — this “jurisdiction” — was not actually exercised by the lower court until some affirmative act was performed — until the trial judge signed the writ. I would find that the lower court did not perform any act in exercise of its jurisdictional powers until after the child was present in Pennsylvania, and that the lower court therefore acted properly in hearing argument on the petition.
The lead opinion cites Commonwealth ex rel. Teitelbaum v. Teitelbaum, 160 Pa. Superior Ct. 286, 50 A.2d 713 (1947), for the position that the lower court lacked *353jurisdiction due to the fact that Scott was not in Pennsylvania at the time the petition for habeas corpus relief was filed by the father’s attorney. The court in Teitelbaum stated: “[t]he jurisdiction of the court attached on September 18, 1945, when the original writ was issued.” 160 Pa. Superior Ct. at 288 (emphasis added). This statement hardly supports the lead opinion’s position that jurisdiction attaches at the time a petition for habeas corpus relief is filed; on the contrary, the statement supports my position that jurisdiction in a habeas corpus proceeding attaches at the time the writ is signed by the judge — which is the time when the writ “issues”.
The lead opinion also cites Reilly v. Reilly, 219 Pa. Superior Ct. 85, 280 A.2d 639 (1971). In that case, the father had custody of the child in Cumberland County, but the mother brought a habeas corpus action in Blair County, the county in which the child had previously resided. Since both parents and the child were clearly residents and domiciliaries of Pennsylvania, there was never any question that Pennsylvania courts had jurisdiction over the matter; the only issue was which county, Blair or Cumberland, was the proper venue for the action. In an opinion by Jacobs, J., our Court determined that Cumberland County, the county into which the child had been taken by the father, was the proper venue for the action — “[t]he fact that control of the child was gained by trick [was] of no import.” 219 Pa. Superior Ct. at 90. Although Reilly dealt with venue rather than jurisdiction, the analogy is plain. Regardless of how a child comes into a county, that county is the proper venue for a habeas corpus proceeding concerning that child; similarly, regardless of how a child comes into Pennsylvania, our courts have habeas corpus jurisdiction over that child. Furthermore, nothing in Reilly requires us to find in the case before us that the child must be present in Pennsylvania before a petition for habeas corpus may be filed: the court there merely said that “before a court *354in a judicial district has the power to determine a writ, the person must be restrained or confined in that district.” 219 Pa. Superior Ct. at 89. The court was, of course, referring to venue and not to jurisdiction; moreover, the lower court in the case before us took no action • — did not “determine” the writ — until after the child Scott was present in the Commonwealth. Reilly therefore does not support the lead opinion’s position.
Along with the concurring and dissenting opinion in this case, I believe that the best interests of the child in any custody case must always be our principal concern. I disagree, however, with the feeling that the child’s best interests in this case lie in punishing the father for the “bad example” he has set by “fleeing sheriffs, dodging process, and flouting law.” Scott’s father did none of these things, but merely sought a new and more favorable determination of custody, and sought this adjudication at a time and in the forum most convenient to himself. I believe that the father should hardly be chastised for his efforts to obtain legal custody of his son.
The record shows that the child, age fourteen at the time of the proceedings, has a clear preference for living with his father. Though he loves his mother, Scott feels that his mother does not stick up for him when his stepfather discriminates against him. On the other hand, Scott loves his father and seems also to like his stepmother very much. Moreover, though Scott has been living with his mother and stepfather in New Jersey for the past several years, most of his closest friends live near his father’s house in Pennsylvania, and Scott indicated that he would much prefer attending a public school with his friends in Pennsylvania to attending the military school which his mother and stepfather have been sending him to in New Jersey. Mrs. Rutledge had an opportunity to appear at the custody hearing and present evidence to show that the best interests of the child would *355be advanced if the child remained with her. Mrs. Rutledge chose not to appear, and the trial judge, after a diligent effort to ascertain the facts, concluded from the evidence presented that the best interests and permanent welfare of the child would be best advanced if he were to live with his father. Though this Court has broad powers of review in custody matters, Commonwealth ex rel. Gifford v. Miller, 213 Pa. Superior Ct. 269, 248 A.2d 63 (1968), we should give great weight to the decision of the lower court judge who heard the testimony and personally observed the parties. Looking at the more stable home life that Scott would probably enjoy with his father and stepmother, and at the boy’s stated preferences, I would find that the best interests of the child in this case would be advanced by affirming the decision of the lower court granting custody to the father. Since I also believe that the lower court did have jurisdiction to hear the case, I must conclude that our Court’s decision to vacate the order of the lower court and to dismiss the action was incorrect.

. The lead opinion relies on the Restatement (Second) of Conflict of Laws, §79, for three instances in which a court may exercise jurisdiction to determine the proper party to have custody of a child: (1) when the child is domiciled within the state, (2) when the child is present within the state, (3) when the controversy is between two or more persons subject to the jurisdiction of the state. Our state has not yet adopted §79 as the law of Pennsylvania; however, the Restatement Second does represent a clearer statement of our law than do those cases which have dealt with this subject. Our cases have found jurisdiction based upon a child’s “residence” in this state, and have defined “residence” as being, essentially, presence within our borders. The Restatement Second goes right to the point in stating that the mere presence of a child in a state is sufficient to confer jurisdiction.